
	
		I
		112th CONGRESS
		2d Session
		S. 3341
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 25, 2012
			Referred to the Committee on Foreign
			 Affairs
		
		AN ACT
		To require a quadrennial diplomacy and
		  development review, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Quadrennial Diplomacy and Development
			 Review Act of 2012.
		2.Quadrennial diplomacy and development
			 review
			(a)Requirement
				(1)Quadrennial reviews requiredUnder the direction of the President, the
			 Secretary of State shall every four years, during a year following a year
			 evenly divisible by four, conduct a review of United States diplomacy and
			 development (to be known as a quadrennial diplomacy and development
			 review).
				(2)Scope of reviewsEach quadrennial diplomacy and development
			 review shall be a comprehensive examination of the national diplomacy and
			 development policy and strategic framework of the United States for the next
			 four year period until a subsequent review is due under paragraph (1). The
			 review shall include—
					(A)recommendations regarding the long-term
			 diplomacy and development policy and strategic framework of the United
			 States;
					(B)priorities of the United States for
			 diplomacy and development; and
					(C)guidance on the related programs, assets,
			 capabilities, budget, policies, and authorities of the Department of State and
			 United States Agency for International Development.
					(3)ConsultationIn conducting each quadrennial diplomacy
			 and development review, after consultation with Department of State and United
			 States Agency for International Development officials, the Secretary of State
			 should consult with—
					(A)the heads of other relevant Federal
			 agencies, including the Secretary of Defense, the Secretary of the Treasury,
			 the Secretary of Homeland Security, the Attorney General, the Secretary of
			 Health and Human Services, the Secretary of Agriculture, the Secretary of
			 Commerce, the Chief Executive Officer of the Millennium Challenge Corporation,
			 and the Director of National Intelligence;
					(B)any other Federal agency that provides
			 foreign assistance, including at a minimum the Export-Import Bank of the United
			 States and the Overseas Private Investment Corporation;
					(C)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate and the Committee on Foreign Affairs
			 and the Committee on Appropriations of the House of Representatives and, as
			 appropriate, other members of Congress; and
					(D)other relevant governmental and
			 nongovernmental entities, including private sector representatives, academics,
			 and other policy experts.
					(b)Contents of reviewEach quadrennial diplomacy and development
			 review shall—
				(1)delineate, as appropriate, the national
			 diplomacy and development policy and strategic framework of the United States,
			 consistent with appropriate national, Department of State, and United States
			 Agency for International Development strategies, strategic plans, and relevant
			 presidential directives, including the national security strategy prescribed
			 pursuant to section 108 of the National Security Act of 1947 (50 U.S.C.
			 404a);
				(2)outline and prioritize the full range of
			 critical national diplomacy and development areas, capabilities, and resources,
			 including those implemented across agencies, and address the full range of
			 challenges confronting the United States in this regard;
				(3)describe the interagency cooperation, and
			 preparedness of relevant Federal assets, and the infrastructure, budget plan,
			 and other elements of the diplomacy and development policies and programs of
			 the United States required to execute successfully the full range of mission
			 priorities outlined under paragraph (2);
				(4)describe the roles of international
			 organizations and multilateral institutions in advancing United States
			 diplomatic and development objectives, including the mechanisms for
			 coordinating and harmonizing development policies and programs with partner
			 countries and among donors;
				(5)identify the budget plan required to
			 provide sufficient resources to successfully execute the full range of mission
			 priorities outlined under paragraph (2);
				(6)include an assessment of the organizational
			 alignment of the Department of State and the United States Agency for
			 International Development with the national diplomacy and development policy
			 and strategic framework referred to in paragraph (1) and the diplomacy and
			 development mission priorities outlined under paragraph (2);
				(7)review and assess the effectiveness of the
			 management mechanisms of the Department of State and the United States Agency
			 for International Development for executing the strategic priorities outlined
			 in the quadrennial diplomacy and development review, including the extent to
			 which such effectiveness has been enhanced since the previous report;
			 and
				(8)the relationship between the requirements
			 of the quadrennial diplomacy and development review and the acquisition
			 strategy and expenditure plan within the Department of State and the United
			 States Agency for International Development.
				(c)Reporting
				(1)In generalNot later than the year following the year
			 in which a quadrennial diplomacy and development review is conducted, but not
			 later than the date on which the President submits the budget for the next
			 fiscal year to Congress under section 1105(a) of title 31, United States Code,
			 the Secretary of State shall submit to Congress a report regarding that
			 quadrennial diplomacy and development review.
				(2)Contents of reportEach report submitted under paragraph (1)
			 shall include—
					(A)the results of the quadrennial diplomacy
			 and development review conducted in accordance with, and based on a detailed
			 assessment of, the provisions of and considerations set out in subsections
			 (a)(2) and (b), addressing each of the key elements identified in such
			 subsections;
					(B)a description of the threats to the assumed
			 or defined national security interests of the United States that were examined
			 for the purposes of that review;
					(C)an explanation of any underlying
			 assumptions used in conducting the review; and
					(D)any other matters the Secretary of State
			 considers appropriate.
					(3)Public availabilityThe Secretary of State shall, consistent
			 with the protection of national security and other sensitive matters, make each
			 report submitted under paragraph (1) publicly available on the Internet Web
			 site of the Department of State.
				(d)EstablishmentThe Secretary of State may establish within
			 the Department of State an Office of Quadrennial Diplomacy and Development
			 Review, which the Secretary of State may, using only existing resources, staff
			 in a manner to assist in discharging the functions under this section.
			(e)Foreign affairs policy board
			 reviewThe Secretary of State
			 should apprise the Foreign Affairs Policy Board on an ongoing basis of the work
			 undertaken in the conduct of the quadrennial diplomacy and development review
			 and, upon completion of the review, the Chairman of the Foreign Affairs Policy
			 Board should, on behalf of the Board, prepare and submit to the Secretary an
			 assessment of the review for inclusion in the report submitted under subsection
			 (c).
			
	
		
			Passed the Senate September 22 (legislative day,
			 September 21), 2012.
			Nancy Erickson,
			Secretary
		
	
